--------------------------------------------------------------------------------

Exhibit 10.21
 
LEASE
 
       This LEASE AGREEMENT (this “Lease”) is made and entered into as of this
29th day of October, 1997, between Landlord and Tenant named below.
 
       1.   The Parties.
 
            (a)          The name and address of Landlord is:

     
Pencader Courtyard, L.P.
 
1300 Market Street, Suite 300
 
Wilmington, DE 19801
 
Attn: Keith D. Stoltz

 
            (b)          The name and address of Tenant is:

     
Strategic Diagnostics Inc.
 
128 Sandy Drive
 
Newark, DE 19713

 
       2.   Building, Premises and Common Areas.
 
            (a)    Landlord, in consideration of the Rent (as hereinafter
defined) reserved and the terms and conditions herein contained on the part of
Tenant to be performed, hereby demises and lets unto the Tenant, and Tenant,
subject to the terms hereof and the performance by Landlord of its obligations
hereunder, takes and lets from the Landlord, that certain property located at
111 Pencader Drive, Newark, Delaware, 19702 within the section of the Pencader
Corporate Center owned by Landlord (the “Pencader Courtyard Property”)
consisting of 28,653 rentable square feet of manufacturing space, warehouse
space, office space and storage space within the Building (the “Building”)
situated thereon and as further described on Exhibit A hereto (the “Premises”).
 
            (b)    Tenant, its employees, agents, licensees and invitees shall
have the right to use all areas and equipment, fixtures and furniture within the
Property (as hereinafter defined), including the Building’s entrances, access
ways, roads, driveways, sidewalks, exterior ramps, parking facilities and other
similar areas which enable Tenant to obtain full use and enjoyment of the
Premises for all customary purposes (the “Common Areas”).
 
            (c)    The Building, the Premises, the Common Areas, and the land
and other improvements on the land are hereinafter collectively referred to as
the “Property.”
 
            (d)    Landlord represents and warrants that, immediately after the
Initial Landlord Improvements are Substantially Completion (as such terms are
defined in Section 13 hereof) and prior to occupancy by Tenant, the Property
shall be in compliance with all applicable laws, rules and regulations,
including, without limitation, all Environmental Laws (as defined in Section 18
hereof) and the Americans with Disabilities Act of 1990, as amended.
 
 
 

--------------------------------------------------------------------------------

 
 
            (e)          Landlord represents and warrants that it is, as of the
date hereof, and will continue at all times during the Term (as defined in
Section 5 hereof) to be, in compliance with respect to any and all of its
obligations and duties, as an “owner” (as defined in the Declaration of
Restrictions) or otherwise, provided for in that certain Pencader Corporate
Center Declaration of Restrictions dated February 13, 1987 by and between Howard
P. Wilson (as Grantor), EHM Pencader I Limited Partnership, New Castle County
Economic Development Corporation and Karen Peterson (President of County
Council, New Castle County) (the “Declaration of Restrictions”). Contemporaneous
with the execution of this Lease, Landlord shall provide to Tenant a copy of the
Declaration of Restrictions.
 
       3.   Leasing Clause; Quiet Enjoyment. Landlord represents that (i) it is
the fee simple owner of the Property; (ii) there are no encumbrances, liens,
options to purchase and/or mortgages existing with respect to the Property,
other than that certain First Mortgage and Construction Loan with First Trust
Bank in effect as of the date of the execution of this Lease; and (iii) it has
full right and authority to make this Lease. Landlord hereby leases the Premises
to Tenant and Tenant hereby accepts the same from Landlord, in accordance with
the provisions of the Lease. Landlord covenants that, provided that Tenant is
not in default beyond applicable notice and cure periods under this Lease at the
time of any exercise of an option, Tenant shall have peaceful and quiet
enjoyment of the Premises during the Term (as defined below) of this Lease.
 
       4.   Use of Premises. Tenant may use and occupy the Premises for
manufacturing, packaging, production, sales, marketing, research, warehousing,
general commercial office and storage purposes and uses incidental thereto.
 
       5.   Term. The term of this Lease (the “Term”) shall begin on the date
the Initial Landlord Improvements are Substantially Complete or such other time
as mutually agreed in writing between Landlord and Tenant (the “Commencement
Date”) and shall end on that date which is the last day of the one hundred
twentieth (l20th) month following the first day of the month immediately
following the Commencement Date (the “Expiration Date”), unless sooner
terminated in accordance with the terms and conditions contained in this Lease.
 
 
-2-

--------------------------------------------------------------------------------

 
 
       6.   Rent.
 
            (a)    Base Rent - The Base Rent (defined below) shall be payable by
Tenant to Landlord in advance commencing on the Commencement Date, and
thereafter, on the first day of each month during the Term, in lawful money of
the United States, payable in monthly installments at an initial rate of Nine
Dollars ($9.00) per rentable square foot (the “Base Rent”), such rate to
increase by three percent (3%) annually, on a cumulative basis, as set forth in
this Section 6(a) below. In the event that the Commencement Date occurs on a day
other than the first day of a calendar month, Tenant shell pay to Landlord a pro
rata portion of the monthly installment of Base Rent for such partial month,
computed at the annual Base Rent of $9.00 per rentable square foot. Tenant shall
pay Rent promptly when due without abatement, deduction or set-off except as
specifically stated in this Lease. If Tenant fails to pay monthly Rent within
ten (10) days after receipt from Landlord of written notice that Landlord has
not received such monthly Rent as due. Tenant shall pay to Landlord a Late Fee
(a “Late Fee”) equal to five percent (5%) of the then applicable Rent in
addition to the Rent then due for such month.
 
MONTHS
 
ANNUALIZED
RENT
   
MONTHLY RENT
   
RATE/SQ. FT
 
1 - 12
  $257,877     $21,490     $9.00  
13 - 24
  $265,613     $22,134     $9.27  
25 - 36
  $273,636     $22,805     $9.55  
37 - 48
  $281,946     $23,495     $9.84  
49 - 60
  $290,541     $24,212     $10.14  
61 - 72
  $299,137     $24,928     $10.44  
73 - 84
  $308,020     $25,668     $10.75  
85 - 96
  $317,189     $26,432     $11.07  
97 - 108
  $326,644     $27,221     $11.40  
109 - 120
  $336,386     $28,032     $11.74  

 
 
-3-

--------------------------------------------------------------------------------

 
 
            (b)    Additional Rent - In addition to the Base Rent (and exclusive
therefrom) the sums of money provided for in Section 7 of this Agreement (the
“Additional Rent”) shall be payable by Tenant to Landlord in accordance with the
term and conditions set forth therein. Whenever under the terms of this Lease
any sum of money is required to be paid by Tenant in addition to the Base Rent
herein reserved, and said additional sum is not designated as “Additional Rent”,
then if not paid when due, said sum shall nevertheless be deemed Additional Rent
and be collectible as such with any installment of Base Rent thereafter falling
due hereunder, but nothing herein contained shall be deemed to suspend or delay
the payment of any such sum at the time the same became due and payable
hereunder, or limit any other remedy of Landlord.
 
            (c)    All payments of Base Rent and Additional Rent shall be paid
when due, without demand, at Stoltz Management Company, 1303 Delaware Avenue,
Suite 1505, Wilmington, Delaware 19806, Attn: Accounting Department, or at such
other place as Landlord may from time to time direct by notice to Tenant. All
checks shall be made payable to the order of Landlord.
 
       7.   Net Lease.
 
            (a)    For the purpose of this Lease:
 
              (i)            Real Estate Taxes shall mean all taxes,
assessments, levies and other real estate charges (including Delaware lease and
use taxes), which are assessed, levied or charged upon the Property by the
federal, state, county or municipality during any calendar year including any
which have been finally determined by legal proceedings or otherwise to be
legally payable, less any abatement received by Landlord or any affiliate of
Landlord. Real Estate Taxes shall not include: (A) any interest or penalties not
caused by Tenant’s actions; or (B) any capital levy, estate, succession,
inheritance, transfer, sales, use or franchise taxes, or any income, profits, or
revenue tax, assessment or charge imposed upon the rent received as such by the
Landlord under this Lease. If, at any time during the Term, the method of
taxation prevailing on the date hereof shall be altered, such additional or
substitute tax, assessment, levy or imposition shall be deemed to include within
the term “Real Estate Taxes” for the purposes hereof.
 
              (ii)           Operation and Maintenance Costs shall mean the
total actual out-of-pocket costs and expenses to Landlord for the operation and
routine normal maintenance and repair of the Building and Common Areas which are
incurred during any calendar year or portion thereof, in accordance with
generally accepted accounting principles, consistently applied, including
without limitation, the following items:
 
                  (A)    All utilities consumed by the Common Areas and the
external and/or structural portion of the Building and the servicing and
maintenancing thereof, including, without limitation, gas, water, sewer,
electricity, power and lighting;
 
                  (B)    All reasonable fees and charges paid to third parties
engaged in or contracted for the repair (including necessary replacements),
maintenance, and external security of the Building and Common Areas, including,
without limitation, window cleaning, sprinkler system, snow removal and
landscaping;
 
 
-4-

--------------------------------------------------------------------------------

 
 
                  (C)    Premiums on all fire and extended coverage (with all
risk coverage) insurance and comprehensive general liability insurance covering
the Building and the Common Areas and Landlord’s personal property and fixtures
used in connection therewith;
 
                  (D)    All repairs (including necessary replacements) and
general maintenance (including with respect to external security) of the
Building and the Common Areas preformed by Landlord, its employees and/or
agents, provided that the fees for such repairs and general maintenance shall
not exceed the fees and charges payable to third parties for similar services in
an arms length transaction;
 
                  (E)    The cost of any reasonably necessary capital
improvements to the Building and Common Areas made after the Commencement Date,
either (i) for the primary purpose of reducing Operation and Maintenance Costs
or (ii) to comply with any requirements mandated by governmental authority under
any governmental law or regulation that was not applicable to the Building and
the Common Areas as of the Commencement Date. The cost of all such permitted
capital improvements shall be amortized over the expected useful life of the
capital improvement (as reasonably determined by Landlord), together with
interest on the unamortized balance at the Prime Rate being charged by
Wilmington Trust Bank, Wilmington, Delaware (or any successor bank); and
 
                  (F)    The following shall be excluded from the term
“Operation and Maintenance Costs”: (i) expenses for repairs or other work
occasioned by fire, windstorm or other insured casualty (excluding any
deductible amounts); (ii) expenses incurred in leasing or procuring new tenants
(e.g., for lease commissions, advertising expenses and expenses of renovating
space for new or existing tenants); (iii) legal expenses in enforcing the terms
of any lease; (iv) interest and amortization payments on any mortgage or
mortgages; (v) the cost of any item, whether purchased or leased, that would be
considered a capital item or improvement under generally accepted accounting
principles (except to the extent permitted by Section 7(a)(ii)(E) above); (vi)
depreciation; (vii) Real Estate Taxes; (viii) advertising and promotional
expenditures; (ix) all items and services for which Tenant reimburses Landlord
or pays third parties; (x) any costs incurred as a result of environmental
matters of any kind which are assignable to Landlord under the terms and
conditions of this Lease; (xi) any costs assigned to Landlord under the
provisions of Sections 13(a) and (b) of this Lease; and (xii) any charge or fee
paid entirely by, or for which Landlord is entirely reimbursed by, any other
tenant occupying the other building within the Pencader Courtyard Property;
 
 
-5-

--------------------------------------------------------------------------------

 
 
              (iii)            “Tenant’s Percentage” shall be 53.89% which is
the ratio that the rentable square foot area of the Premises (i.e., 28,653
rentable square feet) bears to the total rentable square foot area of office
space in the two buildings (including the Building) located in Pencader
Courtyard Property (i.e., 53,168 rentable square feet).
 
              (iv)            During each calendar year (or part thereof)
commencing on the Commencement Date, Landlord and Tenant agree that Tenant shall
pay monthly, in advance, as Additional Rent an amount equal to one-twelfth of
Tenant’s Percentage of the estimated annual Operation and Maintenance Costs and
Real Estate Taxes for each calendar year. For each calendar year, Landlord shall
make a reasonable estimate of Tenant’s Percentage of the Operation and
Maintenance Costs and Real Estate Taxes constituting Additional Rent and notify
Tenant as to such estimate on or about December 15th of the preceding calendar
year. For each calendar year after the first full calendar year during the term
of this Lease, the estimate of Tenant’s Percentage of the Operation and
Maintenance Costs and Real Estate Taxes shall not be greater than the then
current actual Operation and Maintenance Costs for such preceding calendar year,
increased by five percent (5%) (the “Estimate Ceiling”); provided, however, that
the Estimate Ceiling shall not apply to Landlord’s estimate of Operation and
Maintenance Costs and Real Estate Taxes hereunder until the Lease year
commencing January 1, 1999.
 
              (v)             On or about April 1 of each calendar year
commencing with calendar year 1998, Landlord shall submit to Tenant a reasonably
detailed statement, certified by Landlord, setting forth the actual Operation
and Maintenance Costs and Real Estate Taxes for the preceding calendar year and
Tenant’s Percentage thereof. Within thirty (30) days after delivery of such
statement to Tenant, Landlord or Tenant, as applicable, shall pay to the other
any difference between Tenant’s estimated payments under Section 7(a)(iv) above
and Tenant’s Percentage of the actual Operation and Maintenance Costs and Real
Estate Taxes. Within ninety (90) days after receipt of each statement, Tenant
shall have the right to audit and contest Landlord’s determination of Operation
and Maintenance Costs and/or Real Estate Taxes and to inspect Landlord’s records
with respect thereto during normal hours upon at least ten (10) days advance
written notice. If any such audit shall reveal a discrepancy in Landlord’s
determination of the Operation and Maintenance Costs and/or Real Estate Taxes,
Landlord and Tenant shall cooperate in good faith to resolve the discrepancy and
mutually agree upon the amount of the actual Operation and Maintenance Costs
and/or Real Estate Taxes. In the event it is determined that Tenant has been
charged more than its actual Tenant’s Percentage of Operation and Maintenance
Costs and/or Real Estate Taxes, Landlord shall refund the excess payment to
Tenant and if the amount of the excess payment is more than five percent (5%) of
Tenant’s actual Tenant’s Percentage of Operation and Maintenance Costs and/or
Real Estate Taxes, Landlord shall reimburse Tenant for the reasonable cost of
Tenant’s audit up to a maximum amount of $2,000.00 during the first through
fifth years of the Lease and $2,500.00 during the sixth through tenth years of
the Lease.
 
 
-6-

--------------------------------------------------------------------------------

 
 
              (vi)           All sums due under this Section 7 shall be
appropriately apportioned and prorated for any portion of a Lease year, so that
Tenant shall not be obligated to pay any Operation and Maintenance Costs or Real
Estate Taxes that accrue either prior to the Commencement Date or following the
Expiration Date. In the event that this Lease shall expire at any time other
than at the end of a calendar year, then within thirty (30) days after
statements reflecting the actual Operation and Maintenance Costs and Real Estate
Taxes for the year in which such expiration occurs are submitted by Landlord to
Tenant (pro-rated on the basis of the number of calendar year days included
within such partial Lease year divided by 365 days), either Landlord or Tenant
shall pay to the other party the adjustment sum due. The provisions of this
paragraph shall survive the expiration of this Lease.
 
            (b)    All sums, liabilities, obligations and other amounts which
Tenant is required to pay or discharge pursuant to Section 7 of this Lease in
addition to Base Rent, together with any interest, penalty or other sum which
may be added for late payment thereof shall constitute Additional Rent
hereunder. Base Rent and Additional Rent may be referred to collectively as
“Rent”. Tenant shall not be entitled to any abatement or reduction (except as
otherwise expressly provided in Section 10 hereof), set-off or deduction with
respect to its obligations to pay Rent hereunder. In the event of any failure on
the part of Tenant to pay or discharge any Additional Rent, Landlord shall have
all rights, powers and remedies provided for herein or by law or equity or
otherwise in the case of nonpayment of Base Rent.
 
       8.   Subletting Or Assignment.
 
            (a)    Tenant shall be permitted to (i) assign or otherwise transfer
this Lease, or the Term and estate hereby granted or (ii) sublet the Premises or
any part thereof, or offer or advertise to do so or allow the same to be used or
occupied by anyone other than Tenant only upon receiving the prior written
consent of Landlord, which consent shall not be unreasonably withheld, delayed
or conditioned. Tenant specifically acknowledges that, by way of example and
without limitation, Landlord may withhold its consent if: (x) the reputation or
financial responsibility of a proposed assignee or subtenant is unsatisfactory
to Landlord in its reasonable discretion; (y) Landlord determines in its
reasonable discretion that the business of the proposed assignee or subtenant is
not consistent with the nature of the Premises; or (z) Tenant is renting or
subletting the Premises or any part thereof for a rent which exceeds Tenant’s
Base Rent hereunder, unless Tenant agrees to deliver such excess rent to
Landlord as Additional Rent hereunder. Any violation of the provisions
hereinabove set forth shall constitute a default hereunder and Landlord, after
notice and an opportunity to cure pursuant to Section 16, shall have the option
to cancel the same and proceed in accordance with the provisions set forth in
this Lease. Any consent by Landlord to a particular assignment or sublease,
shall not constitute consent or approval of any subsequent assignment or
sublease and Landlord’s written approval shall be required in all instances. In
the event that Landlord consents to any assignment or sublease, Landlord shall
not be deemed to have released Tenant from its obligation hereunder unless so
stated in a separate agreement between Landlord and Tenant.
 
 
-7-

--------------------------------------------------------------------------------

 
 
              (i)            Landlord shall have fifteen (15) days from the date
on which Tenant has submitted to Landlord the information set forth in this
Section 8, to notify Tenant in writing of Landlord’s rejection or consent to the
proposed subtenant or assignee. Landlord shall specify the reasons for rejection
in any notice of rejection. In the event Landlord reasonably claims that any of
the above information is incomplete, Landlord shall immediately notify Tenant,
in writing, of such claim, and the fifteen (15) day period shall be extended by
the number of days of Tenant’s delay in delivering reasonably complete
information to Landlord in accordance with this Section 8. Landlord’s consent
shall be conclusively deemed given after the fifteen (15) day period, unless
refused or delayed as described above.
 
              (ii)           Notwithstanding the provisions of this Section 8,
Tenant shall have the right to assign or transfer any interest in this Lease to
a subsidiary, parent or an affiliate of Tenant or a successor to Tenant,
including, without limitation, by way of merger, consolidation, corporate
reorganization or the purchaser of all or substantially all of Tenant’s assets
(so long as the surviving entity after such purchase has a financial net worth
greater than or equal to that of Tenant), each without Landlord’s consent.
 
              (iii)          Notwithstanding anything to the contrary in this
Section 8, any transfer, sale, pledge or other disposition and/or power to vote
the outstanding shares of corporate stock of Tenant shall not be deemed an
assignment.
 
            (b)    Upon written notice delivered to Landlord by Tenant of
Tenant’s desire to sublet the Premises Landlord agrees to use all reasonable
best efforts to assist Tenant in obtaining a sublettor suitable to Landlord in
accordance with this Section 8.
 
            (c)             Estoppels and Landlord Waivers. Landlord shall, at
Tenant’s reasonable request: (i) provide Tenant with an estoppel certificate
stating whether Landlord knows of any defaults under this Lease at the time of
any proposed subletting or assignment; and (ii) provide to any lender to Tenant
an agreement in recordable form stating that Landlord waives any and all rights
to Tenant’s fixtures, inventory, equipment, furniture or other personal property
located at the Property.
 
       9.   Inspection And Repair Of Premises. Landlord may inspect and repair
the Premises at reasonable times and after reasonable prior notice to Tenant
(except prior notice shall not be required in emergencies). In making any
inspection or performing maintenance or repairs to, or construction in, or
around the Premises, Landlord shall use all commercially reasonable efforts to
protect Tenant’s property and personnel from loss and injury and to avoid
interfering with the conduct of Tenant’s business.
 
 
-8-

--------------------------------------------------------------------------------

 
 
       10.   Damage To Premises.
 
             (a)    If the Property or any portion of the Property to which
Landlord is required to make repairs, maintenance or replacements pursuant to
the terms hereof is damaged by fire or other casualty, then, except as provided
below, the damage shall be promptly repaired by and at the expense of Landlord.
Until such repairs and restoration are completed, the Base Rent, Real Estate
Taxes and Maintenance and Operating Expenses shall be equitably abated to the
extent that damage to the Premises and/or other portions of the Property
materially adversely interferes with the conduct of Tenant’s business. If such
damage to the Property or any portion thereof, for which Landlord is required to
make repairs, maintenance or replacements, shall materially adversely interfere
with the conduct of Tenant’s business and the parties agree that such damage
shall not be susceptible of complete repair and restoration within one hundred
twenty (120) days after the occurrence of such casualty, then Landlord or Tenant
may, by written notice to the other, terminate this Lease as of the date of
occurrence of such damage, provided such notice is given within forty-five (45)
days after the date of such casualty. If such damage shall be the responsibility
of Landlord and can be repaired within one hundred twenty (120) days and
Landlord fails to repair or restore such damage within such period, then Tenant
may terminate this Lease by thirty (30) days’ prior written notice to Landlord,
in addition to all other remedies Tenant may have under this Lease, at law or in
equity. The parties agree to cooperate with each other to process the release of
the insurance proceeds for the aforementioned repair purposes. In the event of
the termination of this Lease pursuant to this Section 10, Base Rent, Real
Estate Taxes and Maintenance and Operating Expenses shall be prorated as of the
date of such termination.
 
             (b)    Landlord and Tenant do each hereby release and discharge the
other party and any officer, agent, employee or representative of such party
from any claim, suit, action, and liability for any and all loss of, or damage
to, any of its property located within or upon or constituting a part of the
Premises (including the Building) or the Property, to the extent that such loss
or damage is recovered or should have been recovered under an insurance policy
or policies required by the terms of this Lease. Each party agrees to require
its insurers to issue policies containing such provisions and a waiver of the
right of subrogation. Landlord and Tenant shall provide notice to the other
party to the extent either of their respective policies do not contain such a
required waiver of claims and right of subrogation.
 
       11.   Eminent Domain. If the Property or any portion thereof shall be
taken under the power of eminent domain or conveyed in lieu thereof, and the
taking of which materially adversely interferes with the conduct of Tenant’s
business, then Tenant shall have the right to terminate this Lease as of the
date of vesting of title of such taking, and in which event Base Rent, Real
Estate Taxes and Maintenance and Operating Expenses shall be pro-rated as of
such date. If Tenant does not terminate this Lease, Landlord shall proceed with
due diligence to make all repairs necessary to restore the Property to as near
its former condition as circumstances will permit and the Lease shall remain in
full force and effect, except that, effective on the date of taking or
conveyance, the Premises shall be reduced by the portion of the Premises so
taken or conveyed, and the Base Rent, Real Estate Taxes and Maintenance and
Operating Expenses shall be proportionately reduced by the portion of the
Premises taken or conveyed.
 
 
-9-

--------------------------------------------------------------------------------

 
 
       12.   Tenant’s Obligations.
 
             (a)    Tenant shall maintain, at its sole cost and expense, with an
insurer(s) reasonably acceptable to Landlord and rated “A” or better by Best’s
Insurance Guide:
 
                   (i)         Standard Commercial General Liability Insurance.
The limits of liability of such insurance shall be an amount which is not less
than One Million Dollars ($1,000,000) per occurrence an account of bodily
injuries to or death of one person and One Million Dollars ($1,000,000) per
occurrence for property damage liability or Two Million Dollars ($2,000,000)
combined single limit for personal injury and property damage. Such insurance
shall cover Tenant against any claim directly out of liability for bodily injury
and death and personal injury and property damage occurring in an about the
Premises and otherwise resulting from any acts and operations of Tenant, its
agents and employees. The total amount of a deductible or otherwise self-insured
retention with respect to such coverage shall not be more than $10,000 per
occurrence. Such insurance shall include inter alia: (i) “occurrence” rather
than “claims made” policy forms unless such “occurrence” policy forms are not
available; (ii) any and all liability assumed by the Tenant under the terms of
this Lease, to the extent such insurance is available; (iii) the Landlord, as an
additional insured, with respect to (A) the Premises, and (B) all operations of
the Tenant, and (C) any property and areas and facilities of the Landlord used
by the Tenant, its employees, invitees, customers and guests; and (iv)
severability of insured and cross liability so the protection of such insurance
shall be afforded to the Landlord in the same manner as if a separate policy had
been issued to each of the insured parties; and
 
                   (ii)        Excess Liability Insurance in Umbrella Form, the
limits of which shall be an amount which is not less than Three Million Dollars
($3,000,000) per occurrence or in the aggregate; and
 
                   (iii)         “all risk” property insurance on Tenant’s
personal property, including inventory, trade fixtures, floor coverings,
furniture or other property. This insurance shall include fire and extended
coverage perils.
 
             (b)          Tenant shall be responsible, at its sole cost, for the
provision, maintenance, and repair (including replacement if reasonably
necessary) of the following:
 
 
-10-

--------------------------------------------------------------------------------

 
 
                  (i)          Utilities, including without limitation,
electricity, sewage and water, with respect to the interior of the Building.
Such Tenant responsibilities expressly do not include maintenance and repair
with respect to the structural electrical, plumbing and sewage systems of the
Premises;
 
                  (ii)         Janitorial and cleaning services with respect to
the interior of the Building;
 
                  (iii)        General maintenance and repair to the interior of
the Building, including, without limitation, light fixtures, interior walls,
ceilings, floors, doors, and windows. Such Tenant responsibilities expressly do
not include maintenance and repair with respect to the structural aspects of the
Building, any external loading docks and any elevators; and
 
                  (iv)        Heating, ventilation and air conditioning (“HVAC”)
units and compressors.
 
             (c)          Tenant shall comply with all laws pertaining to
Tenant’s specific use of the Premises, provided Tenant shall not be required to
make any alterations or improvements of a capital nature to the Premises or the
Building unless due to its specific use thereof. Tenant shall, at its own
expense, observe and comply with all applicable Environmental Laws (hereinafter
defined) and all regulations or standards as are promulgated thereunder with
respect to its particular use of the Premises and Tenant shall correct any
violation thereof arising from its specific use of the Premises from and after
the Commencement Date through the Expiration Date. This provision shall survive
the expiration or termination of this Lease.
 
             (d)          During the Term, Tenant may make improvements,
alterations or additions to the interior of the Premises (including the interior
of the Building) provided such work is done in a workmanlike manner with
materials and finishes at least comparable to those then existing in the
Premises, and provided that any improvements, alterations and additions
effecting the external structure of the Building, including without limitation,
the roof, exterior walls, bearing walls, support beams, foundation, columns and
lateral support, shall be made only with the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed. Any of
the foregoing Tenant improvements shall remain the sole property of Tenant
notwithstanding that such improvements may be affixed to the Building and Tenant
shall remove such improvements at the expiration of the Term hereof and shall,
at Tenant’s cost, repair any damage such removal causes, and restore the
Premises without restoration of pre-existing equipment, to the condition which
existed prior to the installation of Tenant’s alterations, improvements, or
additions. If Tenant makes any improvements, alterations or additions, Tenant
agrees to comply with all insurance requirements and all laws, ordinances, rules
and regulations of all governmental authorities, provided that Landlord shall
cooperate with Tenant in securing any necessary permits, the cost for such
permits to be borne by Tenant.
 
 
-11-

--------------------------------------------------------------------------------

 
 
             (e)          Tenant may install and maintain its own security
system for the Premises, which may include establishing limited access areas
within the Premises that are reasonably acceptable to Landlord. At its sale
option, Tenant may remove any security, telephone or computer system or any
portion thereof (the “Systems”) installed on behalf of Tenant, provided Tenant
repairs any damage caused by such removal. In no event, however, shall Tenant be
required to remove any portion of the Systems (including, without limitations,
cabling) installed in any wall, floor, partition, ceiling or under any floor
covering.
 
             (f)          At or before the expiration or earlier termination of
this Lease, Tenant shall surrender the Premises in substantially as good
condition as when entered, except for loss or damages resulting from casualty,
condemnation, acts of God, ordinary wear and tear and any improvements,
alterations or additions made to the Premises.
 
                  (i)          Tenant, at is expense, shall remove from the
Premises all of Tenant’s property (except with respect to the “interior block
walls” as described in Section 12(f)(ii) below and such items as Landlord and
Tenant shall have expressly agreed, in writing, to remain, which property shall
become the property of the Landlord), and Tenant shall repair any damage to the
Premises resulting from any installation and/or removal of Tenant’s property.
Any other items of Tenant’s property (except with respect to the “interior block
walls” as described in Section 12(f)(ii) below) that shall remain in the
Premises after the expiration of the Lease, or following any earlier termination
date. may, at the option of Landlord, be deemed to have been abandoned, and in
such case, such items may be retained by Landlord as its property or be disposed
of by Landlord, without accountability, in such manner as Landlord shall
determine at Tenant’s expense.
 
                  (ii)          With respect to the “interior block walls”
constructed as part of the Initial Landlord Improvements (as defined in Section
l3(a)), Tenant shall not remove such interior block walls, unless, within thirty
(30) days after the expiration or earlier termination of this Lease, Landlord
requests, in writing, that Tenant remove the interior block walls from the
Premises, such removal (and repair of any damage caused thereby) to be completed
at the sole cost and expense of Tenant.
 
 
-12-

--------------------------------------------------------------------------------

 
 
       13.   Landlord’s Qb1igations.
 
             (a)    Landlord shall have sixty (60) days from the date of
execution of  this Lease (the “Substantial Completion Period”), at Landlord’s
sole cost and expense, to substantially complete all construction work and
improvements specified on the design and construction plans (as approved by
Tenant), including, without limitation, improvements with respect to the
interior structure (including the interior block walls), systems, and facilities
within the Building as set forth on Exhibit A hereto (the “Initial Landlord
Improvements”). For the purposes of this Lease, the Premises shall be
“Substantially Complete” as of the date when (x) the Initial Landlord
Improvements have been substantially completed in conformity with the
specifications outlined therein in all aspects necessary to permit Tenant to
occupy and utilize the Premises for the uses permitted by this Lease, subject to
minor punch list items and (y) Landlord is able to obtain from the appropriate
governmental office in the County of New Castle, State of Delaware, a
Certificate of Occupancy with respect to the Premises (and a copy of such
Certificate of Occupancy is furnished to Tenant), or if Landlord is unable to
obtain such a Certificate of Occupancy (but New Castle County has not refused to
issue the same) due to the County’s administrative delay in its final inspection
and issuance process, Landlord’s architect certifies to Tenant that the Premises
has been completed in accordance with the applicable laws and that Landlord is
entitled to the issuance of a Certificate of Occupancy regarding the Premises
and that such Certificate of Occupancy should be issued in due course. In the
event that Landlord does not Substantially Complete the Premises within the
Substantial Completion Period, Tenant’s obligation hereunder with respect to the
payment to Landlord of Rent when due shall be abated for one (1) calendar day
for every one (1) calendar day beyond the Substantial Completion Period for
which Landlord fails to Substantially Complete the Premises, up to a maximum of
sixty (60) days beyond the Substantial Completion Period (i.e., one hundred
twenty (120) calendar days from the date of execution of this Lease). In the
event that Landlord does not Substantially Complete the Premises within one
hundred twenty (120) calendar days of the date of execution of this Lease,
Tenant shall have the right to terminate this Lease. For the avoidance of doubt,
Landlord’s obligations under this Section 13(a) shall not be subject to the
Force Majeure provisions set forth in Section 17(b) hereunder.
 
             (b)    During the term of this Lease, Landlord, without cost to
Tenant, shall maintain, repair and replace, as necessary, and keep in good order
and in safe and operational condition, all structural portions of the Property,
and all service systems for the same, including, without limitation:
 
               (i)            the structural plumbing, Building electrical and
mechanical lines and equipment associated therewith, all of which either are
located in or serve the Building, the Premises or Common Areas;
 
               (ii)           the exterior structure of the Building including
the roof, exterior walls, bearing walls, support beams, foundation, columns, and
lateral support; and
 
             (c)    Without limiting subsections (a) and (b) above, Landlord
shall provide the following services and facilities. such cost to be borne by
Tenant as Additional Rent in accordance with the terms of this Lease:
 
               (i)           All utilities necessary for the Common Areas and
external structural portion of the Building, including, without limitation, gas,
water, sewer, electricity, power and lighting;
 
 
-13-

--------------------------------------------------------------------------------

 
 
               (ii)          General cleaning and maintenance of the external
portion of the Building and the Common Areas, including, without limitation,
parking facilities, snow removal services, landscaping and garbage/trash removal
(except any environmentally sensitive or hazardous medical garbage/trash); and
 
               (iii)         the exterior capital improvements to the Common
Areas, including curbs, driveways, parking areas, sidewalks, lighting, and
ditches.
 
             (d)    Tenants Premises and leasehold interests hereunder shall
include, for the benefit of Tenant, its employees and agents, a total of seventy
(70) parking spaces within the Property, such parking spaces to be located in
reasonably close proximity to the Building. Upon Tenant’s reasonable request,
Landlord shall designate ten (10) of such parking spaces (to be located in the
ten spaces closest to the main entrance of the Building, notwithstanding any
parking spaces which under applicable law must be reserved for handicapped
drivers, emergency, fire or other similar safety purposes), by way of
appropriate and conspicuous signs or markings, for the benefit of Tenant, for
the use of Tenant’s invitees, licensees and/or visitors (the “Visitors’ Parking
Spaces”). Tenant understands and acknowledges that, after the designation of the
Visitors Parking Spaces, Tenant solely shall be responsible for any necessary
policing or enforcement with respect thereto.
 
       14.   Life Safety. Landlord, without cost to Tenant, shall install and
maintain within the Property any required sprinkler systems, fire alarms,
emergency lighting, and other related life safety equipment, and exits from the
Premises to comply with all requirements of federal, state, county and city
governments and all other governmental authorities having or claiming
jurisdiction with respect to the occupancy of the Premises.
 
       15.   Indemnification.
 
             (a)    Tenant shall defend and indemnify Landlord and hold Landlord
harmless from and against any and all losses, claims, liability, expenses and
damages which, either directly or indirectly, in whole or in part, arise out of
or result from: (i) the negligence or willful misconduct of Tenant, its agents,
contractors or employees; (ii) judgments, citations, fines or other penalties
rendered or assessed against Landlord as a result of Tenant’s failure to comply
with all federal, state and local laws, safety and health regulations relating
to Tenant’s specific use of the Premises, provided that Landlord agrees to give
Tenant prompt notice of any such violation asserted by any government agency;
and (iii) the breach of any provision of this lease by Tenant, its agents,
contractors or employees.
 
 
-14-

--------------------------------------------------------------------------------

 
 
             (b)    Landlord shall defend and indemnify Tenant and hold Tenant
harmless from and against any and all losses, claims, liability, expenses and
damages which, either directly or indirectly, in whole or in part, arise out of
or result from (i) the negligence or willful misconduct of Landlord, its agents,
contractors or employees; (ii) judgments, citations, fines or other penalties
rendered or assessed against Tenant as a result of Landlord’s failure to comply
with all federal state and local laws, safety and health regulations relating to
any portion of the Building or the Common Areas which Landlord has assumed the
duty to maintain pursuant to this Lease, provided that Tenant agrees to give
Landlord prompt notice of any such violation asserted by any government agency;
(iii) judgments, citations, fines or other penalties rendered or assessed
against Tenant, as well as any liability imposed upon Tenant, as a result of:
(A) the presence of any Hazardous Materials (as defined herein) on, in or
beneath the Premises at or before the Commencement Date including, but not
limited to polychlorinated biphenyls (“PCBs”), asbestos and any material
currently or formerly contained in an underground storage tank (“UST”); (B) the
subsequent placement of Hazardous Materials on, in or beneath the Premises by
Landlord; (C) the presence of any USTs at the Premises; (D) the (past or future)
violation of, or noncompliance with any Environmental Law (as defined herein) by
Landlord; or (E) any other environmental condition with respect to the Premises
not caused by Tenant; and (iv) the breach of any provision of this Lease by
Landlord, its agents, contractors or employees.
 
             (c)    Nothing in this Section 15 is intended to require
indemnification for any property claim for which insurance is required to be
maintained under the terms of this Lease. The rights and obligations of Landlord
and Tenant under this Section 15 shall survive the expiration or earlier
termination of this Lease.
 
       16.   Tenant Default.
 
             (a)   Event of Default. Tenant shall not be deemed to be in default
hereunder unless an “Event of Default,” as hereinafter specified, has occurred.
The following shall constitute Events of Default by Tenant hereunder:
 
               (i)           Failure to pay the Base Rent or Additional Rent
within ten (10) days after receipt of Landlord’s written notice of such
deficiency (a “Financial Default”); provided, however, that Landlord shall not
avail itself of any of the remedies set forth in Section.16(b) (below) on
account of a Financial Default for at least twenty (20) days from the date of
such Financial Default (i.e. thirty (30) days from Tenant’s receipt of written
notice from Landlord that Tenant has failed to timely pay the applicable Base
Rent or Additional Rent);
 
               (ii)          Failure to comply with or perform any of the other
material terms, covenants, conditions or agreements to be complied with or
performed by Tenant and continuance of such failure for thirty (30) days after
written notice from Landlord to Tenant, or, if the failure is of such a
character as cannot reasonably be cured within thirty (30) days, failure to
initiate within said thirty (30) day period such action as reasonably can be
taken toward curing the same and/or failure to prosecute such action as promptly
as is reasonably practicable after said action is initiated;
 
 
-15-

--------------------------------------------------------------------------------

 
 
               (iii)         Tenant is adjudicated a bankrupt in a proceeding
against it or a receiver for Tenant or for all or a substantial pan of its
property is appointed, or a court order is entered approving a petition seeking
reorganization or an arrangement under the Bankruptcy Code, and any such
adjudication, appointment or order is not vacated. set aside or otherwise
terminated or stayed within sixty (60) days from the date of its entry.
 
             (b)   Landlord’s Remedies. If an Event of Default shall have
occurred and shall have continued after any applicable cure period provided
herein, then or at any time thereafter, Landlord may at its option: (1)
terminate this Lease by notice to Tenant, recover possession of the Premises,
and recover from Tenant the present value of the difference, if any, between the
Base Rent and Additional Rent owed by Tenant for the remaining portion of the
Term and the fair rental value of the Premises for such period; provided,
however, that if such Event of Default was a result of a Financial Default,
Landlord may terminate this Lease by notice to Tenant, recover possession of the
Premises, and recover from Tenant the present value of the Base Rent and
Additional Rent owed by Tenant for the remaining portion of the Term (such
present value calculation to exclude any Late Fees); or (2) without terminating
this Lease, recover possession of the Premises and relet the Premises or any
part of the Premises, as the agent of the Tenant, and Tenant shall pay the
Landlord the present value of the difference, if any, between the Base Rent and
Additional Rent owed by Tenant for the remaining portion of the Lease term and
the amount received or to be received under such reletting for such period.
Landlord shall use best efforts to mitigate its damages as a result of an Event
of Default by Tenant.
 
       17.   Landlord Default
 
             (a)    If Landlord shall:
 
               (i)           file or have filed against it a petition or case
under any section or chapter of the United States Bankruptcy Code, as amended,
or under any similar law or statute of the United States or any state and such
petition or case is not discharged within sixty (60) days; or
 
               (ii)          fail to fulfill any covenant or provision of this
Lease on its part to be performed and fail to remedy such failure within thirty
(30) days after Tenant shall have given Landlord written notice of such failure.
then the same shall be an event of default and Tenant shall have all rights,
powers and remedies available at law or equity; provided, however, that if
Landlord continues to fail to fulfill a covenant or provision of this Lease on
its part to be performed without remedy for a period of ninety (90) days and
such failure materially adversely affects Tenant’s business, Tenant may
terminate this Lease.
 
 
-16-

--------------------------------------------------------------------------------

 
 
             (b)   Force Majeure. The obligations of Tenant hereunder shall not
be affected, impaired or excused and Landlord shall have no liability whatsoever
to Tenant, with respect to any act, event or circumstances arising out of:
 
               (i)           Landlord’s failure to fulfill or delay in
fulfilling any of its obligations under this Lease by reason of strike or other
labor trouble (with respect to Landlord only), governmental preemption of
properties or other controls in connection with a national or other public
emergency or shortages of fuel, supplies, labor or materials, beyond Landlord’s
reasonable centrol, acts of God, governmental delays or delays caused by Tenant
(collectively, “Force Majeure”); provided, however, that Section l7(b) shall not
apply to or relieve Landlord of Landlord’s obligation to Substantially Complete
the Initial Landlord Improvements within the Substantial Completion Period as
set forth in Section 13(a) of this Lease; or
 
               (ii)          Any failure or defect in the supply, quantity or
character of service furnished to the Premises. or by reason of any requirement,
act or omission of any public utility or others serving the Premises, beyond the
Landlord’s reasonable control.
 
       18.   Environmental Compliance.
 
             (a)    Landlord represents that, to the best of Landlord’s
knowledge and belief, the Property and its existing uses comply with, and
Landlord has not received any notice or communication of any violation or
non-compliance with, is not in violation of, and has not violated, in connection
with the ownership, use, maintenance or operation of the Property and the
conduct of the business related thereto, any applicable federal, state, county,
regional or local statutes, laws, regulations, rules, ordinances, codes,
standards, orders, licenses, permits and authorizations of any governmental
authorities relating to environmental, health or safety matters (including,
without limitation, Hazardous Materials, as defined in Section 18(b) below)
(collectively, “Environmental Laws”). Landlord shall, at its own expense,
promptly observe and comply with all present and future Environmental Laws, as
amended from time to time, and all regulations or standards as are or may be
promulgated thereunder.
 
             (b)    Without limiting the generality of Section 18(a), Landlord
represents that, to the best of Landlord’s knowledge and belief, Landlord, its
agents, contractors and employees (i) have operated the Property and have at all
times received, handled, used, stored, treated, transported and disposed of any
chemical. material or substance, exposure to which (by humans or the
environment) is prohibited, limited or regulated by any Environmental Law or
federal, state, county, regional or local authority or which even if not so
prohibited, limited or regulated, poses a hazard to the health and safety of the
occupants of the Property or the occupants of the area near the Property
(collectively, “Hazardous Materials”) in strict compliance with all
Environmental Laws, and (ii) have removed (or will remove prior to the
Commencement Date) from the Property all Hazardous Materials.
 
 
-17-

--------------------------------------------------------------------------------

 
 
             (c)    Landlord represents that, to the best of Landlord’s
knowledge and belief, there is no fact pertaining to the physical condition of
the Property or the area surrounding the Property which (i) materially and
adversely affects or materially and adversely will affect the Property, or the
use, enjoyment or value thereof, or Landlord’s ability to perform the
obligations contained in this Lease, and (ii) which Landlord has not disclosed
to Tenant in writing prior to the date of this Lease.
 
             (d)    Landlord represents that, to the best of Landlord’s
knowledge and belief, it has received no notices of any violation or claimed
violation of any of the matters referred to in Sections 14, 19(a) and 19(b) or
of any pending or contemplated investigation, lawsuit or other action relating
thereto, nor are there any unresolved or outstanding investigations, lawsuits,
enforcement actions, administrative orders, or other actions.
 
             (e)    Landlord shall provide Tenant with copies of all
communications, permits or agreements with any governmental authority or agency
(federal, state or local) or any private entity relating in any way to the
presence, release, threat of release, placement on or in the Premises or any
portion thereof, or the generation, transportation, storage, treatment, or
disposal at the Premises of any Hazardous Materials.
 
             (f)     If Tenant generates, transports, stores, or disposes of any
Hazardous Materials, or in any portion of the Property or Building:
 
               (i)           Tenant shall, at its own expense, observe and
comply in all material respects with applicable Environmental Laws, and all
regulations or standards as are or may be promulgated thereunder with respect to
Tenant’s activities on the Property;
 
               (ii)          Tenant shall provide Landlord with copies of all
communications, permits or agreements with any governmental authority or agency
(federal, state or local) or any private entity relating in any way to the
presence, release, threat of release, placement on or in the Premises or any
portion thereof, or the generation, transportation, storage, treatment, or
disposal at the Premises of any Hazardous Materials; and
 
               (iii)         Landlord shall have the right, when accompanied by
Tenant’s representative (except in cases of emergency), to enter the Premises
and/or conduct appropriate tests, at Landlord’s own expense, for the purposes of
ascertaining that Tenant complies with all applicable laws, rules or permits
relating in any way to the presence of Hazardous Materials on the Land, the
Premises, or any portion thereof. Landlord shall provide to Tenant a copy of the
results of any such tests or investigations.
 
 
-18-

--------------------------------------------------------------------------------

 
 
             (g)    If the presence, release, threat of release, placement on or
in the land, the Premises or any portion thereof, or the generation,
transportation, storage, treatment or disposal at the land, the Building, or any
portion thereof of any Hazardous Materials solely due to Tenant’s actions:
 
               (i)           gives rise to liability under RCRA, CERCLA, other
Environmental Laws or any common law theory based on nuisance or strict
liability,
 
               (ii)          impacts or causes an effect to public health which
is prohibited by or in violation of Environmental Laws.
 
Tenant shall promptly take, at Tenant’s sale cost and expense, any and all
remedial and removal action required by applicable Environmental Laws. Tenant’s
obligations under this Section 18(g)(ii) shall survive the termination of the
Lease for any reason.
 
             (h)    The representations contained in this Section 19 shall
survive the expiration or earlier termination of this Lease.
 
       19.   Mechanics’ Liens. Prior to Tenant performing any construction or
other work in or about the Premises for which a lien could be filed against the
Premises or the Building (a “Mechanics’ Lien”), Tenant shall have its contractor
execute a waiver of such Mechanics’ Lien, satisfactory to Landlord, and provide
Landlord with the original copy thereof. Notwithstanding the foregoing, if any
Mechanics’ Lien or other lien shall be filed against the Premises or the
Building purporting to be for labor or materials furnished or to be furnished at
the request of Tenant, then at its expense, Tenant shall cause such Mechanics’
Lien or other lien to be removed of record by payment, bond or otherwise. within
thirty (30) days after the filing thereof. If Tenant shall fail to cause such
Mechanics’ Lien or other lien to be removed of record within such thirty (30)
day period, Landlord may cause such Mechanics’ Lien or other lien to be removed
of record by payment, bond or otherwise, without investigation as to the
validity thereof or as to any offsets or defenses thereto, in which event Tenant
shall reimburse Landlord in the amount paid by Landlord, including expenses,
within ten (10) days after Landlord’s billing therefor. Tenant shall indemnify
and hold Landlord harmless from and against any and all claims, costs, damages,
liabilities and expenses (including attorney fees) which may be brought or
imposed against or incurred by Landlord by reason of any such Mechanics’ Lien or
other lien or removal of record.
 
       20.   Subordination.
 
             (a)    Subject to the provisions of paragraph (b) below, this Lease
shall be subject and subordinate at all times to the lien of any mortgages now
placed on the Premises or the Building without necessity of any further
instrument or act on the part of the Tenant to effectuate such subordination.
 
 
-19-

--------------------------------------------------------------------------------

 
 
             (b)    Landlord covenants and agrees to use its best efforts to
obtain and furnish to Tenant. within six (6) months of Tenant’s execution of
this Lease, an agreement (“Non-Disturbance Agreement”) executed and acknowledged
from the holder(s) of any mortgage now encumbering the Building or the Premises
(“Existing Holder”), whereby each Existing Holder agrees to not disturb Tenant
in its rights, use and possession of the Premises and Building under this Lease
or to terminate this Lease, except to the extent permitted to Landlord by the
terms of this Lease, notwithstanding the foreclosure or the enforcement of the
mortgage or termination or other enforcement of an underlying lease or
installment purchase agreement. Tenant covenants and agrees to execute and
deliver upon demand the Non-Disturbance Agreement(s).
 
             (c)    Tenant further agrees that this Lease shall be subject and
subordinate to the lien of any mortgages hereafter placed upon the Premises or
the Building, provided that the Landlord shall have used its best efforts to
cause the holder thereof to have entered into a Non-Disturbance Agreement with
Tenant as described in paragraph (b) above.
 
       21.   Estoppel Certificate. At any time and from time to time and within
ten (10) days after written request by Landlord or Tenant, Landlord or Tenant,
as the case may be, shall execute, acknowledge and deliver to the other a
statement in writing duly executed by Landlord or Tenant, as the case may be,
certifying (i) that this Lease is in full force and effect, without modification
or amendment (or, if there have been any modifications or amendments, that this
Lease is in full force and effect as modified and amended and setting forth the
date of the modifications and amendments), (ii) that the dates to which annual
Base Rent and Additional Rent have been paid, (iii) that to the knowledge of the
certifying party, no default exists under this Lease or specifying each such
default and (iv) as to any other reasonable and customary request for
certification of factual information concerning this Lease; it being the
intention and agreement of Landlord and Tenant that any such statement by Tenant
may be relied upon by a prospective purchaser or a prospective mortgagee of the
Building, or by a prospective assignee or subtenant of Tenant, or by others, in
any matter affecting the Premises.
 
       22.   Holding Over. If Tenant shall hold over after the expiration of the
Term, its tenancy shall be on a month-to-month basis and Tenant shall pay to
Landlord an amount equal to 125% of the then current Base Rent required to be
paid by Tenant under this Lease, applied to the first thirty (30) days Tenant
shall remain in possession after the expiration or sooner termination of this
Lease. and 150% of the then current Base Rent required to be paid by Tenant
under this Lease, applied to the holdover period from and after the 31st day
Tenant shall remain in possession after the expiration or sooner termination of
this Lease. Payments made by Tenant to Landlord under this Section 22 shall not
be exclusive of any other rights or remedies afforded to Landlord in law or
equity.
 
 
-20-

--------------------------------------------------------------------------------

 
 
       23.   Attorney’s Fees. In the event of litigation of any dispute or
controversy arising from, in, under or concerning this Lease or any amendment
hereof, including, without limiting the generality of the foregoing, any claimed
breach or default hereof or thereof, the prevailing party in such action shall
be entitled to recover from the other party in such action, such sum as the
court shall fix as reasonable attorney’s fees incurred by such prevailing party.
 
       24.   Signs. Tenant shall not install or affix any signs to the exterior
of the Building or any exterior part of the Property without the prior written
consent of Landlord, which consent shall not unreasonably be withheld. Tenant
acknowledges that, by way of example and without limitation, Landlord may
withhold its consent with respect to a proposed installation of a sign by Tenant
if: (i) such sign or subsequent removal thereof would cause in Landlord’s
reasonable determination material damage to the exterior of the Building or the
exterior of the Property; (ii) such sign violates local zoning or land use laws;
or (iii) the color, size, location or aesthetic character of such sign is
significantly inconsistent with that of the Property.
 
       25.   Other Utilities. At Tenant’s sole cost and expense, Tenant shall
have the right to introduce into the Premises such other utilities as Tenant
might require and Tenant shall pay the cost of such other utilities directly to
the applicable utility companies. Tenant shall, at its sole cost and expense,
remove all such utilities and restore the Premises to substantially the same
condition as when this Lease was executed, ordinary wear and tear, condemnation,
casualty and Act of God excluded, and shall repair any damage caused by such
removal.
 
       26.   Broker. Neither Landlord nor Tenant had any conversations with any
broker concerning the leasing of the Premises. Each party agrees to and hereby
does defend, indemnify and hold the other harmless against and from any
brokerage commissions, or finders’ fees or claims therefor by a party claiming
to have dealt with the indemnified party and all costs, expenses and liabilities
in connection therewith, including, without limitation, reasonable attorneys’
fees and expenses for any breach of the foregoing. The foregoing indemnification
shall survive the termination of this Lease for any reason.
 
       27.   Notices. Any notice or other communication required to be given
either party (i) shall be in writing and either hand delivered, delivered by
courier, transmitted by telecopier or mailed by registered or certified mail,
return receipt requested, postage prepaid, (ii) shall be effective on the date
of actual receipt, and (iii) shall be sent to the parties at the following
addresses or at such other addresses as either party may from time to time
notify the other
 
             If to Tenant to:

     
Strategic Diagnostics Inc.
 
128 Sandy Drive
 
Newark, DE 19713
 
Fax: (302) 456-6793
 
Attention: Richard Birkmeyer

 
 
-21-

--------------------------------------------------------------------------------

 
 

 
  With a required copy to:
         
Pepper, Hamilton & Scheetz LLP
   
1235 Westlakes Drive
   
Suite 400
   
Berwyn, PA 19312
   
Fax: (610) 640-7835
   
Attention: William A. Scari, Jr., Esquire
       
  If to the Landlord, to:
         
Pencader Courtyard, L.P.
   
1300 Market Street, Suite 300
   
Wilmington, DE 19801
   
Fax: (302) 655-3854
   
Attention: Randy M. Stoltz
       
  With a required copy to:
         
Pencader Courtyard, L.P.
   
1300 Market Street, Suite 300
   
Wilmington, DE 19801
   
Fax: (302) 655-3854
   
Attention: Keith D. Stoltz

 
       28.   Miscellaneous.
 
             (a)   Landlord Transfer. Within ten (10) days following any
transfer by Landlord of its ownership interest in the Property, Landlord shall
provide Tenant with written notice of such transfer of the Property and the name
and address of the successor Landlord to whom Tenant should send future rent
payments and notices (the “Transfer Notice”). In the event that a predecessor
Landlord fails to provide the Transfer Notice: (a) Tenant shall not be liable to
any successor Landlord for any rent payments paid to a predecessor Landlord; and
(b) any successor Landlord shall be bound by any notice sent to a predecessor
Landlord.
 
             (b)   Captions. The captions appearing within the body of this
Lease have been inserted as a matter of convenience and for reference only and
in no way define, limit or enlarge the scope of meaning of this Lease or any
provision of this Lease.
 
             (c)   Counterparts. This Lease may be executed in several
counterparts, all of which constitute one and the same instrument.
 
 
-22-

--------------------------------------------------------------------------------

 
 
             (d)   Governing Law. This Lease shall be governed by and construed
in accordance with the laws of the State of Delaware.
 
             (e)   Construction. The language of this Lease shall be construed
according to its normal and usual meaning and not strictly for or against either
Landlord or Tenant. The rule of construction which allows a court to construe a
document more strictly against its author shall not govern the interpretation of
this Lease.
 
             (f)   Remedies. No right or remedy herein conferred upon or
reserved to either party is intended to be exclusive of any other right or
remedy, and every right and remedy shall be cumulative and in addition to any
other right or remedy given by this Lease or now or hereafter existing at law or
in equity. The failure of either party to insist upon the strict performance of
any obligation shall not be deemed a waiver thereof.
 
             (g)   Severability. If any provision of this Lease shall be invalid
or unenforceable to any extent, the remainder of this Lease shall not be
affected thereby, and every provision of this Lease shall be valid and
enforceable to the fullest extent permitted by law.
 
             (h)   Entire Agreement. This Lease constitutes the entire agreement
between the parties with respect to the lease of the Property, superseding any
other oral or written agreements between the parties with respect to the lease
of the Property that may exist at the time of the execution of this Lease,
including, without limitation, that certain Letter Agreement dated September 17,
1997 between Landlord and Tenant, and may be amended only by written agreement
of the parties. No representations, inducements, promises or agreements, oral or
otherwise, between Landlord and Tenant regarding the Property not embodied
herein.
 
             (i)   Successors and Assigns. This Lease shall be binding upon and
shall inure to the benefit of the parties hereto, their heirs, executors,
administrators, successors and permitted assigns.
 
             (j)   Time is of the Essence. Landlord and Tenant agree that in
fulfilling all terms and conditions of this Lease, time is of the essence.
 
[SIGNATURE PAGE FOLLOWS]
 
 
-23-

--------------------------------------------------------------------------------

 
 
       IN WITNESS WHEREOF, Landlord and Tenant, intending to be legally bound
hereby, have signed this Lease as of the day and year first above written.

         
LANDLORD:
           
PENCADER COURTYARD, L.P.
                         
By:
             
Its:
             
TENANT:
           
STRATEGIC DIAGNOSTICS INC.
            /s/ Richard C Birkmeyer            
By:
Richard C Birkmeyer            
Its:
President  